 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGarrett Railroad Car & Equipment,Inc.andUnitedSteelworkers of America and its Local 8089,AFL-CIO-CLC. Case 6-CA-16116June 15, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn February 24, 1988, Administrative LawJudge Frank H. Itkin issued the attached supple-mental decision. The Respondent filed exceptionsand a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sionand the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings,' and conclusions and to reaffirm its Orderpreviously issued in this proceeding at 275 NLRB1032 (1985).ORDERThe National Labor Relations Board reaffirms itsOrder previously issued in this proceeding at 275NLRB 1032 (1985).iTheRespondent has excepted to some of the judge's credibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions Unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91 NLRB 544 (1950),enfd 188F.2d 362 (3d Cir 1951)We have carefullyexaminedthe recordand find no basis for reversingthe findingsDonald J. Burns, Esq.,for the General Counsel.John E. LyncheskiandCharlesM. Greenberg, Esqs.,forthe Employer.Clarence Mannarino, Esq.,for the Union.SUPPLEMENTAL DECISION AND ORDERFRANK H. ITKIN, Administrative Law Judge. On July9,1985, the Board found in theinstant casethatRe-spondent Employer had violated Section 8(a)(1) and (3)of the Act by failing and refusing to reinstate certain ofitsemployeesengaged inan economic strike on theUnion's September 30, 1979 unconditional application ontheir behalf to return to work, and by instead thereafterhiring four new employees and reinstating one striker outof seniority." The Board's Decision and Order are re-ported at 275 NLRB 1032. The Employer had argued,interalia,that the underlying unfair labor practicecharge, filed by the Union in theinstant caseon January26, 1983, and amended on March 28, 1983, was time-'The four newemployeesareA G Lumley, J T Mains, T GFarah,and P E Martin The reinstated striker isL A Johnsonbarred under Section 10(b) of the Act. The Board, in re-jecting this contention, found:Respondent, by refusing from October 1979 untilNovember 1982 to furnish the Union with the re-quested names of new hires and their dates of hire,unlawfully concealed from the Union the informa-tion necessary to put the Union on notice of theLaidlawviolations.Once provided with that infor-mation, the Union filed the instant charge withinthe limitations period ... .On October 28, 1986, the United States Court of Ap-peals for the Third Circuit, on cross-applications forreview and enforcement of the Board's Order in the in-stant case, vacated the Board's Order and remanded thecase for further proceedings. The court found that sub-stantial evidence supports the Board's finding that theUnion had made an unconditional application on behalfof the strikers to return to work on September 30, 1979.The court, in discussing the 10(b) issue, stated: "Whetherthis is viewed as a case of unlawful concealment or anapplication of the general rule that the statute of limita-tions does not begin to run until the moving party dis-covers or should have discovered the relevant facts, theUnion must meet the due diligence requirement"; "thereisabsent any discussion of the due diligence factor byeither the ALJ or the Board"; andThe ALJ and the Board therefore may have appliedan incorrect legal standard in failing to considerwhether the Union had exercised due diligence indiscovering the operative facts giving rise to itsclaim of an unfair labor practice when the Compa-ny hired replacement employees.Accordingly, the court remanded this case "in order thatthe NLRB may ascertain whether the Union exerciseddue diligence in discovering the facts giving rise to itsclaim."2On May 19, 1987, the Board issued its Order remand-ing the instant proceeding to the administrative lawjudge. The Board noted that it had accepted the court'sremand and had notified the parties that it would takeappropriate action consistent with the court's remand;that, having considered the entire record, it "finds thatthe fact-finding desired by the Court cannot be made onthe basis of the evidence in the existing record"; andthat, consequently, it is remanding the case to the admin-istrative law judge for a further hearing.On May 27, 1987, the administrative law judge there-upon issued a notice of hearing on remand. A supple-mental hearing was held on July 7, 1987, in Pittsburgh,Pennsylvania. On the entire record in this proceeding, in-cludingmy observation of the demeanor of the wit-nesses, I make the following2Circuit Judge Weis, in his concurring and dissenting opinion, joinedin the opinion of the court "explaining the legal error in the standardused by the Board to toll", however, he would not have remanded thecase to the Board289 NLRB No. 22 GARRETT RAILROAD CAR159FINDINGSOF FACTSThe Union was certified by the Board as collective-bargainingagent of the Employer's New Castle, Pennsyl-vania productionand maintenanceemployees in 1973.The parties thereafter entered into a series of collective-bargaining agreements.On February 20, 1979, the partiesbegan negotiations for a new agreement. On April 25,1979, the employees went on strike in support of theircontract demands. There were at the time some 108 pro-ductionand maintenanceemployees. On June 25, 1979,the Employer notified the striking employees that it in-tended to resume operations and would replace strikerswho did not return to work. On September 27, 1979, theEmployer discharged certain strikers for strike miscon-duct. On September 30, 1979, the Union made an uncon-ditional application on behalf of the strikers to return towork. The Employer, by letter dated October 5, 1979,withdrew recognition from the Union.On October 19, 1979, the Union filed unfair laborpractice charges in Case 6-CA-12842. An amendedcharge was filed on December 21, 1979. The GeneralCounsel issued a complaint in that proceeding alleging,inter alia, that the Employer had violated Section 8(a)(1),(3), and (5) of the Act by inducing employees to sign apetitionassertingthat they no longer wished to be repre-sented by the Union; by discharging three employees foralleged strike misconduct; by refusing to acknowledge,reduce to writing, execute or be bound by the collective-bargainingagreementagreed to by the parties at strike'send; and by withdrawing recognition from the Union.Hearings on this complaint were held beforean adminis-trative law judge on April 28 and 29 and May 6, 1980.The administrative law judge issued his decision on Oc-tober 15, 1980. The Board, on review, issued its Decisionand Order on April 6, 1981, reported at 255 NLRB 620.The Board found that the Employer had violated Sec-tion 8(a)(1), (3), and (5) of the Act by withdrawing rec-ognition from the Union; by refusing to acknowledge,reduce to writing, execute, and abide by the contractagreed to by the parties at strike's end; by inducing, en-couraging, and aiding employees on the Employer'spremises during worktime to circulate and sign antiUnion petitions; and by discharging strikers for allegedmisconduct. On June 29, 1982, the United States Courtof Appeals for The Third Circuit, insofar as pertinenthere, sustained the Board's findings, in its Decision re-ported at 683 F.2d 731.The instant case involves, as noted, the poststrike rein-statement rights of the economic strikers. The earlierproceedings, as demonstrated above, did not involve thisissue.For, as the Board explained in 275 NLRB at 1032fn. 1, the reinstatement rights of the economic strikerswere not the subject of the earlier charges; the Union didnot make its unconditional application on behalf of thestrikers until September 30, 1979; the Employer did not8"S.Tr"references are to the supplemental transcript of hearing,"S G C Exh "references are to supplemental General Counsel'sExhibits,and "S R Exh " references are to supplemental Respondent'sExhibits"Tr," "G CExh," "R Exh," and"ItExh " references are to the initialtranscript,General Counsel'sExhibits,Respondent'sExhibits, and JointExhibits,respectively,in the instant proceedingsubsequently hire any new employeesuntil commencingon October 8, 1979; and the charge filed on October 19,1979, "did notraise or encompassanyLaidlawviola-tions."Moreover, Howard Grossinger, attorney for theUnion, as previously found (275 NLRB at 1033), credi-bly explained that he was not then aware of the hiring ofnew employeesor reinstatementof strikers "after Octo-ber 1, 1979"; the earlier charges had no "purpose withrespect to any post-October 1, 1979 hiringsand reinstate-ments"; andwe knew of no post-October 1, 1979 replacementsor hires by [Respondent]for those who were onstrike or in jobs formerly held by those on strike.There were some 108 productionand maintenance unitemployees as of April 25, 1979. As previously found (275NLRB at 1037-1038), the Employer hired some 50 strik-er replacements between July 30 and September 28,1979.On September 17, 1979, James Ferber, the Em-ployer's attorney, gave the Union a document statinggenerally that 48 striker replacements had been hired.Ferber acknowledged that no "names" of "new employ-ees" were furnished to the Union, " just numbers." As ofSeptember 30, when the Union made its unconditionalapplication to return on behalf of the strikers, there weresome 38 employees still on strike; approximately 20 stnk-ers had returned to work before strike's end. On October5 the Employer unlawfully withdrew recognition fromtheUnion.On October 8 the Union "request[ed] thenames of the employees who were hired on or after July30, 1979, the date of hire and the job that they werehired for." On October 8 the employer hired new em-ployee Lumley; on October 9 it hired new employeesMains andFarah; on October 15 it hired new employeeMartin; and on or about October 22 it reinstated lesssenior employee Johnson. On October 16 the Employ-er-in responseto the Union's request of October 8-re-fused to furnish the Union with the requested informa-tion because "the Companyhas no legalobligation tofurnish you with any information .. .." Later, follow-ing issuanceof the administrative law judge's decision inthe earlier proceeding, the Union, on November 3, 1980,again requestedthe Employer to provide,inter alia, "alistof all new employees hired since the last day of Sep-tember 1979 . ..." On November 10 the Employeragain refusedbecause "there is no obligation on theCompany's part to recognize, deal with or furnish anyinformation to your organization ... ." The Boardissued itsDecision and Order in theinitialcase on April6, 1981. The Employeragain persisted in itsrefusal to"meet with" the Union or "comply with any of [its] re-quests. . . ." Following issuance of the Court's decisionin the initialcase,the Union, on October 8, 1982, againrenewed its request. The Employer first furnished the re-quested data on November 15, 1982, and the instantcharge was filed on January 26, 1983. (See Jt. Exhs. 4-7and 9-11.)As previously found (275 NLRB at 1038), Union At-torney Grossinger credibly testified that, during the in-vestigation of Case 6-CA-12842, he never raised "withthe investigator the issue of post-October 1, 1979 hires 160DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDand reinstatements as a possible violation." Grossingerexplained that he was "unaware of post-October 1, 1979hiring by Garrett Railroad in the particular jobs in dis-pute." Grossinger, "up to and including the time that thehearing took place in April of 1980 in Case 6-CA-12842," "didn't know that any hirings had taken place."Union Representative Clarence Mannarino credibly testi-fied that prior to the receipt of Joint Exhibit 11, datedNovember 15, 1982, he too had "no information from theCompany" that Lumley or Mains or Farah or Martinhad been hired or Johnson had been reinstated duringOctober 1979; he had "no information from the Compa-ny whatsoever who was hired or when they hired themor whatever"; "Prior to the receipt of that letter [he had]no knowledge whatsoever." Mannarino explained that"during the investigation" of Case 6-CA-12842, he didnot "raise with the NLRB any allegation that the Com-pany violated the Act by hiring new employees after Oc-tober 1, 1979, or reinstating employees after October 1,1979."Local Union President Richard Luffey crediblytestified that prior to mid-November 1982, he too had noknowledge that the Company had hired Lumley orMains or Farah or Martin or had reinstated Johnsonduring October 1979. Luffey denied that, "in [his] capac-ity as president of the Local Union, during the investiga-tion and processing of 6-CA-12842, [he] . . . had anydiscussionswith any representative of the NLRB inwhich [he] contended that the Company violated the Actby hiring Lumley, Mains, Farah and Martin in October1979."He also denied "raising any contention that theCompany violated the Act by reinstating Johnson."Dennis Boots, head of the union grievance committee,similarly denied such "knowledge." Union Representa-tiveMannarino also credibly noted that, after the 1979strike commenced, "no Union dues [were] paid." JointExhibit 15 shows that some 20 strikers abandoned thestrike before its end. And, local union officers were notincluded in the group of recalled remaining strikers.Clarence Mannarino, who has since retired as a unionrepresentative, testified again in these supplemental pro-ceedings. He again explained that, prior to receipt in No-vember 1982 of the requested information concerninghires by the Employer since September 30, 1979, he hadno independent knowledge that Lumley, Farah, Martin,or Mains had been hired from October 8 to October 15and that Johnson had been reinstated shortly thereafter.Mannarino was asked whether he had attempted to getthis "information from any other source." He explainedthat "there is no other source of information"; the Em-ployer "did not recall any Union officers to work" fol-lowing the strike; "the employees that were working inthe plant . . . did not support the Union"; "no one waspaying any Union dues"; andthe only thing we did was keeping our ears open tosee if we could get any information or rumors, andtherewere none [concerning the hirings in ques-tion.]He also explained that "there was no basis to file" anunfair labor practice charge before the November 1982disclosure of the poststrike hires becauseWe had no general information or specific informa-tion that such hinngs took place. Consequently, theUnion would not have been in a position with theevidence to be presented [to] support . . . thatcharge.Further, he did not ask counsel for the General Counselduring the initial proceedings "to attempt to secure thatinformation" because "such requests would have beenfruitless."The Employer had made clear "that they werenot going to comply" with the earlier outstanding admin-istrative law judge's and Board's decisions.On cross-examination,Mannarino acknowledged that,prior to the strike, he "knew a lot of the employees thatworked there"; however, "There was a heck of a lot ofpeople I know of by face, but not a name. Mannarinowas present periodically at the picket line during thestrike,which ended on September 28, 1979. Local UnionPresident and senior employee Richard Luffey waspresent at the picket line "regularly." Union Officer Jen-nings Dean was also at the picket line. Further, Mannar-ino recalled, during the strike,We [the pickets and union officials] never seen theemployees, the scabs that they hired, the replace-ments,because the Company transported thosepeople by vans . . . enclosed, they were closed up,no windows . . . . You couldn't see who was goingin, how many was going in . . . .From the strike's end in September 1979 until the Em-ployer furnished the requested information in November1982,Mannarino admittedly did not go to the Employ-er's premises "to observe who was going in and out ofthe plant." Mannarino was questioned if he had asked thelocal union representatives "to find out the identities ofthe people that was back at work." He explained that hedid ask and was informed "none of the boys would wantto say anything. They were strictly-they were just anti-Union."James Hill, general foreman for the Employer, testifiedthat Johnson was a member of the Union prior to thestrike; that Local Union Representatives Luffy and Deanknew Johnson "by sight"; that Johnson drove to work atthe plant after the strike and parked on the lot; thatUnion Representative Luffy never asked Hill "how manypeoplewere working at Garrett after September 30,1979" or "whether any individuals were hired after Sep-tember 30, 1979"; that Union Representative Dean alsodid not ask him similar questions; and that he never sawUnion Representatives Luffy, Dean, or Boots in the plantparking lot "observing who was coming or going fromthe plant." It is undisputed that Luffy was seventh onthe plant "seniority list" and Johnson was 28th. (See Jt.Exh. 23.)On cross-examination, Hill was asked "If Mr. Luffy orMr Dean had asked you about who had been hired afterthe strike ended, would you have told them?" Hill re-plied: "I wouldn't have answered them."44 I credit the supplementaltestimony of Mannarinoand Hill as summa-rized above Their testimonyisessentially undisputed.The conflicts, ifContinued GARRETT RAILROAD CAR161DiscussionThe Board has accepted the remand of the court ofappeals.The law of thecase was statedby the court, asfollows:Congress has adopted a policy under the Nation-alLabor Relations Act "to bar litigation over pastevents after records have been destroyed, witnesseshad gone elsewhere, and recollections of the eventsin question have become dim and confused . . . andof course to stabilize existing bargaining -relation-ships."Local Lodge No. 1424 v. NLRB,362 U.S.411, 419 (1960). Section 10(b) of the statute was en-acted in response to the complaint that people werebeing required to respond to stale charges.Id.at424. [Quotation of Sec. 10(b) of the Act omitted.]Clearly more than six months had elapsed beforethe Union filed the unfair labor charge in this pro-ceeding, but federal statutes of limitations are sub-ject to the equitable discovery doctrine. This tollingrule provides that a limitation period begins to runwhen the claimant discovers, or in the exercise ofreasonable diligence should have discovered, theacts constituting the alleged violation.NLRB v. DonBurgess Constr. Co.,596 F. 2d 378 (9th Cir. 1979);NLRB v. Allied Prod. Corp.,548 F.2d 644 (6th Cir.1977).Holmberg v. Armbrecht,327 U.S. 392, 397 (1946),articulated a refinement of the doctrine for cases offraudulent concealment:Where a plaintiff has been injured by fraud andremains in ignorance of it without any fault orwant of diligence or care on his part, the bar ofthe statute does not begin to run until the fraud isdiscovered, though there be no special circum-stances or efforts on the part of the party com-mitting the fraud to conceal it from the knowl-edge of the other party.The court observed further, "[t]his equitable doc-trine is read into every federal statute of litpita-tions." Id.Subsequent case law confirms that due diligenceis an essential constituent of the tolling rule. It is ap-plied even where there has been fraudulent conceal-ment. In those instances, the courts have stated that"merely intoning the word `fraudulently' is not suf-ficient to avoid the statute . . . [T]he elements ofthis counterpoise . ..." include the exercise of duediligence.Charlotte Telecasters, Inc. v. Jefferson-PilotCorp.,546 F.2d 570, 574 (4th Cir. 1976). A party'smere ignorance of the circumstances "does not con-stitute due diligence to discover the operative factsof his claims."Shapiro v. Cook United, Inc.,762 F.2d49, 51 (6th Cir. 1985); see alsoDemars v. GeneralDynamics Corp.,779 F.2d 95, 99 (1st Cir. 1985);Metz v. Tootsie Roll Indus., Inc.,715 F.2d 299 (7thCir. 1983).any, arise in the inferences and interpretations to be drawn from theirsupplementaltestimony.The equitable discoverydoctrine,as shown in thecourt'sopinion,has been considered on many occasionsby theBoard andcourts.See alsoLadies Garment Work-ers v.NLRB, 463F.2d 907, 921-923 (D.C. Cir. 1972)("the company actively concealed from the union its de-cision to relocate....but also the circumstances sur-rounding the decision");ACF Industries v.NLRB,592F.2d 422, 429-431 (8th Cir. 1979) ("fraudulentconceal-ment of vital information"pertaining to subcontracting);Baskinv.Hawley,807 F.2d 1120, 1130-1131 (2d Cir.1986) ("active concealment"in an action arising out ofloss of pension benefits).The courtexplained inBaskin v.Hawley,supra:There was evidence of active concealment. Con-cealing the actionability of a known injury is suffi-cient to toll the statute of limitations. . . . [Seecases cited.]Nor was the proof of [claimant's]diligence inad-equate to support this finding.It is settled that rea-sonable diligence does not require a person to com-mence a lawsuit in order to procure court-ordereddiscoveryof concealed facts.And inGlazierSteelCorp.v.Toyomenka,Inc.,392F.Supp.500 (D.C.S.D.N.Y. 1974),the court also ob-served:Defendants'resistance to discovery made it impossi-ble for plaintiff to obtain information regarding itscause of action.It is true that"mere silence, wherethere is no duty to speak,does not toll the statute". ... However,the history of discovery in thiscase contains several instances in which judges andmagistrates held that defendants were under a "dutyto speak."In these circumstances,their failure to dosomay well have constituted an active conceal-ment.For, courts have tolled statutes of limitations in caseswhere, inter alia,a party failed"to disclose informationwhich he had a statutory duty to disclose and such non-disclosure prevented a plaintiff from realizing that hepossessed an actionable claim."Cf.Knightv.BrownTransport Corp.,806 F.2d 479, 484 (3d Cir.1986).The credible evidence of record in the instant caseshows that the Union did not know which employees theEmployer may have hired or reinstated following thestrike,when they may have been hired or reinstated andforwhat jobs they may have been hired or reinstated.The Unionrepeatedly requested such information fromthe Employer.The Employer,as part of its adamant re-fusal to recognize and bargain with the Union,refused todisclose this and related information.The Employer wasunder a statutory duty to disclose such information tothe Union.Thus,as the Board found,the Employer,by refusing from October 1979 until November1982 to furnish the Union with the requested namesof new hires and their dates of hire,unlawfully con- 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcealed from the Union the information necessary toput the Union on notice of theLaidlawviolations.Union RepresentativeMannarino, in the initial andsupplemental hearings, credibly testified that prior to re-ceipt in November 1982 of the requested informationconcerning the hires and reinstatements since September30, 1979, he had no independent knowledge that Lumley,Farah,Martin, or Mains had been hired from October 8to October 15, 1979, or that Johnson had been reinstatedshortly thereafter.He credibly explained that there was"no other source" for such "information"; the Employer"did not recall any Union officers to work" followingthe strike; the "employees that were working" (includingthe some 20 persons who had abandoned the strike and50 striker replacements) "did not support the Union";,.no one was paying Union dues"; and there were no"rumors" concerning such hirings. He credibly recalledasking local union representatives "to find out the identi-ties of the people that was back at work" and he wastold that "none of the boys would want to say anything. . . [t]hey were just anti-union." Indeed, General Fore-man Hill, a former employee and union official, candidlyacknowledged that if local union representatives "hadasked [him] about who had been hired after the strikeended," he "wouldn't have answered them." This recordmakes it clear that any additional requests for such infor-mation would have been an exercise in futility.The Employer suggests in its brief that the Unionshould have gone to the plant entrance at strike's endand observed who was going to work. The Employerdoes not adequately explain how, by such observation ofsome 70 persons going to work including 50 striker re-placements covertly transported to and from the plantduring the strike, the Union would have been able to de-termine that new employees Lumley, Farah, Mains, andMartin had been hired after the strike, when they hadbeen hired, and for what jobs they had been hired. TheEmployer also suggests that the Union, by standing atthe plant entrance after the strike, would have ultimatelyspotted Johnson going to work; he was a more junioremployee than senior unreinstated employees; and "thusthe Union would have discovereda Laidlawviolation.However, the Employer does not adequately explainhow, by such observation, the Union would have beenable to determine exactly when Johnson was recalled orfor what job he was recalled. Significantly, the Employ-er previously argued in this case that it had made a"commitment," prior to the strike's end, "to reinstateformer striker Johnson." 275 NLRB at 1032 fn. 3.In addition, Union Representative Mannarino crediblyexplainedwhy no unfair labor practice charges werefiled before the November 1982 disclosure of this infor-mation. The Union had "no basis to" file such charges; ithad no "general information or specific information thatsuch hirings took place"; and, consequently, it would nothave been able to support such charges and would havethus risked a dismissal or withdrawal. Moreover, Man-narino credibly explained that he did not ask the GeneralCounsel "to attempt to secure that information" duringthe earlier proceedings because, in view of the Employ-er's steadfast refusal to recognize and bargain, such a re-quest would have been "fruitless."In sum, I find and conclude that the Employer, in vio-lation of its statutory duty, actively and unlawfully con-cealed from the Union the requested information pertain-ing to its poststrike hires and reinstatement; this request-ed information was necessary for the Union to file the in-stant unfair labor practice charge; the Union, in the exer-cise of reasonable due diligence, was unable to obtainthis necessary information from any other source; and,therefore, under the circumstances of this case, the stat-ute of limitations should be tolled during the pertinent1979-1982 period. I would therefore recommend to theBoard that it again adopt the findings, conclusions, andorder as set forth in 275 NLRB 1032.55 If no exceptionsare filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses